--------------------------------------------------------------------------------

Exhibit 10.3

[image0.jpg]


February 7, 2017


Darren Ma


Dear Darren:


As you know, Integrated Device Technology, Inc. (“IDT”) and GigPeak, Inc.
(“GigPeak”) are entering into an agreement pursuant to which GigPeak will become
a wholly owned subsidiary of IDT (the “Merger”).  In connection with the Merger,
we are pleased to offer you the following employment package with IDT.   
Effective immediately at the closing of the merger, your title with IDT will be
Senior Director of Finance reporting directly to me, in our San Jose office,
effective as of and contingent upon the closing of the Merger.


For a short period of time, GigPeak will be a wholly-owned subsidiary of IDT,
and you will be employed by GigPeak, the IDT subsidiary.  Thereafter, you will
transfer to the parent company, IDT (your “IDT Start Date”).  We currently
anticipate this transfer to occur within 90 days following the close.  We will
communicate with you further on the status of the harmonization schedule as that
date approaches.  In the meantime, by signing this letter, you agree that as of
the date of the closing of the Merger, the terms of employment for your San Jose
based IDT position will be as follows:



Base Salary:
$225,000 annually; $8,653.85 payable biweekly.




Status:
Full time / Exempt




Signing Bonus:
You will receive a one-time cash-signing bonus of $112,500, subject to
applicable taxes and withholdings, which is be paid to you on the first regular
pay cycle immediately following the closing of the Merger.




Bonus Plan:
After the close of the merger, you will be eligible participate in IDT’s Annual
Incentive Plan (AIP) pursuant to the terms of the Plan. Your participation will
be at an annual target of 25% of your base earnings.




Retention Bonus:
If, during the six months following the closing of the Merger, you significantly
contribute to the successful integration of the finance function for the
combined companies, you will receive a one-time cash retention bonus of $50,000,
less applicable withholdings and deductions, paid on the first regular pay cycle
immediately following your six month anniversary of the closing of the Merger.




Equity:
On the closing date of the Merger, your vested an unvested stock options and
restricted stock units will be cancelled and converted into the right to receive
a cash payment as set forth in the Merger agreement.




Benefits:
On the date closing date of the merger, you will continue on your current health
and welfare and retirement benefit plans such as medical, dental, vision, 401k
and life insurance.  Beginning on your IDT Start Date,  , you will be eligible
for IDT’s full range of U.S. employee benefits including medical, dental,
vision, life, disability, and 401(k) plan participation.  You will be given
credit for your years of service with GigPeak for purposes of certain IDT
benefits, including vacation entitlement.  Based on your bridged service date
(October 27, 2014), you will earn 3 weeks of vacation per year.  You acknowledge
and agree that your accrued but unused paid vacation with GigPeak will be
assumed by IDT at the closing of the Merger, and you shall be permitted to use
such accrued but unused paid vacation in accordance with IDT vacation policies. 
A summary of our benefits programs is attached as Exhibit A.





Integrated Device Technology, Inc.  6024 Silver Creek Valley Rd., San Jose, CA
95138  Tel (800) 345 7015  Fax (408) 284 1442  www. IDT.com

--------------------------------------------------------------------------------


Employment with IDT is at the mutual consent of the employee and IDT. 
Accordingly, as a U.S.-based employee, you and IDT retain the right to terminate
the employment relationship at will, at any time, with or without cause.  Please
understand that no representative of IDT other than the CEO has the authority to
make any contrary agreement or representation, and that such agreement made by
the CEO changing your at-will status must be in writing and signed by you and
me.


You acknowledge and agree that this offer letter and the changes to your
employment described herein do not constitute a termination without cause or a
resignation for good reason or any terms of similar effect under the terms of
any plan, policy or agreement with GigPeak and that the retention bonus is being
paid to you in exchange for this express acknowledgment and agreement.


This offer is contingent upon IDT’s completion of a standard background check.
In order to comply with the Immigration Reform and Control Act of 1986, this
offer also is contingent upon you providing proof of eligibility to work in the
United States.


During the first week of your employment you will be required to sign an
Employee Confidentiality and Invention Agreement, a form of which is attached as
Exhibit B to this offer letter.


Because of the responsibilities associated with this position, it is essential
that our office receive your acceptance of this package offer no later than
February 10, 2017.  This offer is contingent on the successful closing of the
Merger.  Effective as of the closing of the Merger, this offer letter will
become our binding agreement with respect to your employment and its terms. It
will merge and  supersede in their entirety all other or prior offers,
agreements and communications, whether written or oral, by you and GigPeak
relating to the terms and conditions of your employment[, including, without
limitation, that certain Employement Agreement between you and GigPeak Inc.
dated November 17, 2016.  Notwithstanding the foregoing, any confidential or
proprietary information and inventions agreement between you and GigPeak will
remain in effect as it pertains to subject matters existing prior to the closing
of the Merger.


Darren, I look forward to working with you on the integration of the GigPeak
finance function into IDT.   Please call me directly to discuss any questions
you have regarding this offer or your role at IDT.


Sincerely,


Brian White
Vice President, Chief Financial Officer



     
Darren Ma Signature of Acceptance
         
Date



Integrated Device Technology, Inc.  6024 Silver Creek Valley Rd., San Jose, CA
95138  Tel (800) 345 7015  Fax (408) 284 1442  www. IDT.com

--------------------------------------------------------------------------------